Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 09-29-2021 under new application which is being continuation of parent Application No. 16,462,732 matured to US patent No. 11,163,161 B2, which have been placed of record in the file. Claims 1-20 are pending in this action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) with a specific reference to the prior-filed application in compliance with 37 CFR 1.78(a) is included in the first sentence(s) of the specification following the title or in an application data sheet. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-23-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 10, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over David CHAUM et al. (US 20150277123 A1) in view of ALIZADEH ROUHOLLAH et al. (US 20170108456 A1). 

Regarding Claim 1, David CHAUM et al. (US 20150277123 A1) suggests a device (page 19, paragraph 556, suggests a wearable imaging device a wearable imaging device),, comprising: a frame comprising first and second openings (page 19, paragraph 556 suggests eye frame as an eyeglass being head mounted display; further suggests frame has opening for two lenses right and left for eyes please see figure 122A, 146A) and a pair of temple arms that pivot relative to the frame (please see page 19, paragraph 557, please see figures 122A, 146A, further please see figures 46-49, 51, 52 suggests the hinged attached temple arm are movable as well as removable and folded position); an imaging unit configured to connect to the frame at a location adjacent to the first opening and capture images through the first opening (please see figures 137-D-F item # 30601 page 91, paragraph 1292 an imaging system, paragraph 869, item 11103a camera in the lens area);  the imaging unit adjacent to the first opening; and lenses configured to fit within the first and second openings, wherein the lens that fits within the first opening (page 19, paragraph 556 suggests eye frame as an eyeglass being head mounted display; further suggests frame has opening for two lenses right and left for eyes please see figure 122A, 146A)  and a mechanical switch disposed on the eyeglass frame  and  a key interfaceable with the mechanical switch (please see paragraph 881, 882 suggests button (or key) interfaced mechanical switch on the eyeglass frame) 
David CHAUM et al. (US 20150277123 A1)  fails to suggest the mechanical switch configured to adjust firmware of the imaging unit based on physical features of the lenses upon interface with the mechanical switch.
However, prior art of ALIZADEH ROUHOLLAH et al. (US 20170108456 A1) suggests the mechanical switch configured to adjust firmware of the imaging unit based on physical features of the lenses upon interface with the mechanical switch (please see paragraph 174 suggests using physical features of the  single or double lens and single or double camera in combination with a mechanical or electro-optic switching mechanism such that the switching mechanism occludes sequentially each of the left and right halves of the lenses so that the cameras sequentially captures a left and right image perspectives, further paragraph 125, 126, figure 11,  suggests electronic device controlled by processor  (with wearable device paragraph 191) operates with firmware and communicates to imaging unit (Camera)).
David CHAUM et al. (US 20150277123 A1)   teaches . A wearable imaging device, comprising: a frame having openings; an imaging unit connected with the frame at a location adjacent to one of the openings; an electronics unit connected with the frame and in communication with the imaging unit; a mechanical switch disposed on or in the frame; a power source disposed on the frame and providing power to the imaging unit and to the electronics unit; and a pair of lenses disposed within the openings fits within the first opening comprises a key interfaceable with the mechanical switch.
ALIZADEH ROUHOLLAH et al. (US 20170108456 A1)  teaches adjust firmware of the imaging unit based on physical features of the lenses upon interface with the mechanical switch.
David CHAUM et al. (US 20150277123 A1)   teaches a key interfaceable with the mechanical switch controls power to eyeglass display.
David CHAUM et al. (US 20150277123 A1)   does not teach firmware of the imaging unit based on physical features of the lenses upon interface with the mechanical switch.
David CHAUM et al. (US 20150277123 A1)   contained a device which differed the claimed process by the substitution of the step of  adjust firmware of the imaging unit based on physical features of the lenses upon interface with the mechanical switch.
.ALIZADEH ROUHOLLAH et al. (US 20170108456 A1)  teaches substituted step of adjust firmware of the imaging unit based on physical features of the lenses upon interface with the mechanical switch. and their functions were known in the art to enabling to view continuous image with in-depth data viewed by left and right eyes through eyeglass lenses. David CHAUM et al. (US 20150277123 A1)   step of adjust firmware of the imaging unit based on physical features of the lenses upon interface with the mechanical switch of ALIZADEH ROUHOLLAH et al. (US 20170108456 A1)  and the results would have been predictable and resulted in enabling to view continuous image with in-depth data viewed by left and right eyes through eyeglass lenses ALIZADEH ROUHOLLAH et al. (US 20170108456 A1)  paragraphs 174-179.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, David CHAUM et al. (US 20150277123 A1) suggests an electronics unit positioned on a portion of the frame adjacent to the second opening and in electronic communication with the imaging unit (please see figures 45-47, paragraphs 863-876 suggests an electronics unit positioned on a portion of the frame adjacent to the second opening and in electronic communication with the imaging unit paragraph 854, please also see paragraphs 353, 1262, 1281, 1302, 1307, 1319, 1343, 1350 the cited paragraphs suggests user communicate to input device and input command to be performed by wearable image device).
Regarding Claim 5,  David CHAUM et al. (US 20150277123 A1)  suggests the key includes shaped features having a pattern (Paragraph 1251) 
The prior art of ALIZADEH ROUHOLLAH et al. (US 20170108456 A1) suggests the mechanical switch configured to adjust firmware of the imaging unit based on physical features of the lenses upon interface with the mechanical switch (please see paragraph 174 suggests using physical features of the  single or double lens and single or double camera in combination with a mechanical or electro-optic switching mechanism such that the switching mechanism occludes sequentially each of the left and right halves of the lenses so that the cameras sequentially captures a left and right image perspectives, further paragraph 125, 126, figure 11,  suggests electronic device controlled by processor  (with wearable device paragraph 191) operates with firmware and communicates to imaging unit (Camera)).

Regarding Claim 7, David CHAUM et al. (US 20150277123 A1) suggests an input/output module disposed on the imaging unit or the electronics unit that includes a communications interface connectable with one or more external devices (please see figures 45-47, paragraphs 863-876 suggests an electronics unit positioned on a portion of the frame adjacent to the second opening and in electronic communication with the imaging unit paragraph 854).
Please also see prior art of ALIZADEH ROUHOLLAH et al. (US 20170108456 A1)  paragraphs 174-179.

Regarding Claim 10, David CHAUM et al. (US 20150277123 A1) suggests the lenses are interchangeable (please see paragraph 1251) and a mechanical switch disposed on the eyeglass frame  and  a key interfaceable with the mechanical switch (please see paragraph 881, 882 suggests button (or key) interfaced mechanical switch on the eyeglass frame).
The prior art of ALIZADEH ROUHOLLAH et al. (US 20170108456 A1) suggests the mechanical switch configured to adjust firmware of the imaging unit based on physical features of the lenses upon interface with the mechanical switch (please see paragraph 174 suggests using physical features of the  single or double lens and single or double camera in combination with a mechanical or electro-optic switching mechanism such that the switching mechanism occludes sequentially each of the left and right halves of the lenses so that the cameras sequentially captures a left and right image perspectives, further paragraph 125, 126, figure 11,  suggests electronic device controlled by processor  (with wearable device paragraph 191) operates with firmware and communicates to imaging unit (Camera)).

Regarding Claim 11, David CHAUM et al. (US 20150277123 A1) suggests a device (page 19, paragraph 556, suggests a wearable imaging device a wearable imaging device),, comprising: a frame comprising first and second openings (page 19, paragraph 556 suggests eye frame as an eyeglass being head mounted display; further suggests frame has opening for two lenses right and left for eyes please see figure 122A, 146A) and a pair of temple arms that pivot relative to the frame (please see page 19, paragraph 557, please see figures 122A, 146A, further please see figures 46-49, 51, 52 suggests the hinged attached temple arm are movable as well as removable and folded position); an imaging unit configured to connect to the frame at a location adjacent to the first opening and capture images through the first opening (please see figures 137-D-F item # 30601 page 91, paragraph 1292 an imaging system, paragraph 869, item 11103a camera in the lens area);  the imaging unit adjacent to the first opening; and lenses configured to fit within the first and second openings, wherein the lens that fits within the first opening (page 19, paragraph 556 suggests eye frame as an eyeglass being head mounted display; further suggests frame has opening for two lenses right and left for eyes please see figure 122A, 146A)  and a mechanical switch disposed on the eyeglass frame  and  a key interfaceable with the mechanical switch (please see paragraph 881, 882 suggests button (or key) interfaced mechanical switch on the eyeglass frame) 
David CHAUM et al. (US 20150277123 A1)  fails to suggest the mechanical switch configured to adjust firmware of the imaging unit based on physical features of the lenses upon interface with the mechanical switch.
However, prior art of ALIZADEH ROUHOLLAH et al. (US 20170108456 A1) suggests the mechanical switch configured to adjust firmware of the imaging unit based on physical features of the lenses upon interface with the mechanical switch (please see paragraph 174 suggests using physical features of the  single or double lens and single or double camera in combination with a mechanical or electro-optic switching mechanism such that the switching mechanism occludes sequentially each of the left and right halves of the lenses so that the cameras sequentially captures a left and right image perspectives, further paragraph 125, 126, figure 11,  suggests electronic device controlled by processor  (with wearable device paragraph 191) operates with firmware and communicates to imaging unit (Camera)).
David CHAUM et al. (US 20150277123 A1)   teaches . A wearable imaging device, comprising: a frame having openings; an imaging unit connected with the frame at a location adjacent to one of the openings; an electronics unit connected with the frame and in communication with the imaging unit; a mechanical switch disposed on or in the frame; a power source disposed on the frame and providing power to the imaging unit and to the electronics unit; and a pair of lenses disposed within the openings fits within the first opening comprises a key interfaceable with the mechanical switch.
ALIZADEH ROUHOLLAH et al. (US 20170108456 A1)  teaches adjust firmware of the imaging unit based on physical features of the lenses upon interface with the mechanical switch.
David CHAUM et al. (US 20150277123 A1)   teaches a key interfaceable with the mechanical switch controls power to eyeglass display.
David CHAUM et al. (US 20150277123 A1)   does not teach firmware of the imaging unit based on physical features of the lenses upon interface with the mechanical switch.
David CHAUM et al. (US 20150277123 A1)   contained a device which differed the claimed process by the substitution of the step of  adjust firmware of the imaging unit based on physical features of the lenses upon interface with the mechanical switch.
.ALIZADEH ROUHOLLAH et al. (US 20170108456 A1)  teaches substituted step of adjust firmware of the imaging unit based on physical features of the lenses upon interface with the mechanical switch. and their functions were known in the art to enabling to view continuous image with in-depth data viewed by left and right eyes through eyeglass lenses. David CHAUM et al. (US 20150277123 A1)   step of adjust firmware of the imaging unit based on physical features of the lenses upon interface with the mechanical switch of ALIZADEH ROUHOLLAH et al. (US 20170108456 A1)  and the results would have been predictable and resulted in enabling to view continuous image with in-depth data viewed by left and right eyes through eyeglass lenses ALIZADEH ROUHOLLAH et al. (US 20170108456 A1)  paragraphs 174-179.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 12, David CHAUM et al. (US 20150277123 A1) suggests a communications interface coupled to the frame and providing communications with one or more external devices (please see figures 45-47, paragraphs 863-876 suggests an electronics unit positioned on a portion of the frame adjacent to the second opening and in electronic communication with the imaging unit paragraph 854).
Please also see prior art of ALIZADEH ROUHOLLAH et al. (US 20170108456 A1)  paragraphs 174-179.
Regarding Claim 14, ALIZADEH ROUHOLLAH et al. (US 20170108456 A1) suggests the mechanical switch is associated with the electronics unit, the imaging unit, or both. (please see paragraph 174).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over David CHAUM et al. (US 20150277123 A1) in view of ALIZADEH ROUHOLLAH et al. (US 20170108456 A1) as applied to claims 1-2, 5, 7, 10, 11-12 and 14 above and further in view of   Sykes Shane et al. (US 20140048397 A1).

Regarding Claim 6, David CHAUM et al. (US 20150277123 A1) in view of ALIZADEH ROUHOLLAH et al. (US 20170108456 A1) fails to suggest the pattern is arranged in a series of nubs separated by spaces.
However, Examiner maintains nubs are well known to one ordinary skill in the art used in the keyboard as disclosed by the prior art of Sykes Shane et al. (US 20140048397 A1) suggests the pattern is arranged in a series of nubs separated by spaces (paragraph 18, 20 figure 1, item 105 suggests nubs pattern and nubs separated by spaces).
Thus it would be obvious to one ordinary skill in the art to accommodate  teaching of Sykes Shane et al. (US 20140048397 A1) spaced apart nubs pattern in teaching of David CHAUM et al. (US 20150277123 A1)  in view of ALIZADEH ROUHOLLAH et al. (US 20170108456 A1); the resultant keyboard is ascetically pleasing to users and results in a perceived quality keyboard. Additionally the resultant keyboard helps to minimize debris that falls between its keys.

Regarding Claim 15, Sykes Shane et al. (US 20140048397 A1) suggests the key includes an arrangement of nubs that are spaced a distance apart in a predetermined pattern (paragraph 18, 20 figure 1, item 105 suggests nubs pattern and nubs separated by spaces).

Allowable Subject Matter
Claims 16-20 are allowed.

Claims 3-4, 8-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant is requested to review cited prior arts on USPTO 892’s.
Levy David H (US 20020025837 A1) disclosure; figures 29, 30, paragraph 155; discloses patterned spaced apart nubs.
Messina Michael C (US-20080131111-A1) disclosure; paragraphs 15-19, 31, 34-42, discloses imaging unit operating with  lens and switch, controlling lighting per image received, determining per lens parameter and adjusting firmware to control lighting needed to capture quality images to be displayed .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

09-26-2021